DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
With reference to claim 1, a comma should be inserted after the “first end region” in line 6.
Claims 9 and 11 are objected to because of the following informalities: claims 9 and 11 refer to “any of claim 1”. It is presumed that the claims are dependent upon claim 1.  Appropriate correction is required.
Additionally, with reference to claim 9, a comma should be inserted after the “a first portion” in line 2.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "intermediate region outboard distances" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
It is noted that independent claim 1 previously recites an intermediate outboard distance (line 15). It is unclear is the claim intends to refer to this distance or a plurality of other distances. 
Correction and/or clarification are required.
Claim 12 recites the limitation "the first end region outboard distance" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-10 and 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsang et al. (US 2014/0213997).
With reference to claim 1, Tsang et al. (hereinafter “Tsang”) discloses a disposable absorbent article (20) having a longitudinal centerline and a lateral centerline generally perpendicular to the longitudinal centerline (see figures), the disposable absorbent article further comprising: 
a topsheet (202); 
a backsheet (201); 
a first end region, an opposing second end region and an intermediate region disposed between the first end region and the second end region (see figures); 
a first absorbent core (211b) disposed between the topsheet and the backsheet, the first absorbent core having an intermediate region first absorbent core width (figure 2A) ; 
a second absorbent core (211a) disposed between the first absorbent core and the backsheet, the second absorbent core (figure 2A), wherein the second absorbent 
[AltContent: textbox (first region second absorbent core width)][AltContent: arrow][AltContent: textbox (first region first absorbent core width)][AltContent: arrow][AltContent: arrow][AltContent: textbox (intermediate region first absorbent core width)][AltContent: oval]
    PNG
    media_image1.png
    542
    475
    media_image1.png
    Greyscale



As to claim 2, Tsang discloses a disposable absorbent article wherein the first absorbent core comprises a first region first absorbent core width, and wherein the first region first absorbent core width is greater than the intermediate region first absorbent core width as shown in annotated figure 2A. 
With respect to claim 3, Tsang discloses a disposable absorbent article wherein the second absorbent core comprises a first region second absorbent core width, and wherein the first region second absorbent core width is greater than the intermediate region second absorbent core width as shown in annotated figure 2A.
Regarding claim 9, Tsang discloses a disposable absorbent article wherein the first absorbent core comprises a first portion (E2), a second portion (E1) and a separation (M0) disposed between the first portion and the second portion, wherein the first portion, second portion, and separation generally extend parallel to the longitudinal centerline as shown in figure 5A. 
As to claim 10, Tsang discloses a disposable absorbent article wherein the separation is less than 2 times the caliper of the first portion and/or second portion shown in figure 5A where the absorbent core is a uniform structure. See also [0075] 


Regarding claim 13, Tsang discloses a disposable absorbent article wherein the first absorbent core comprises a first portion (E2), a second portion (E1) and a third portion (M0) being spaced from each of the first portion and the second portion and being disposed between the first portion and the second portion, wherein the first portion, second portion, and the third portion generally extend parallel to the longitudinal centerline as shown in figure 5A. 
With reference to claims 14-15, Tsang discloses a disposable absorbent article  wherein both the first absorbent core and the second absorbent core may include a distribution layer and a superabsorbent layer as set forth in [0004] and [0074]. 
As to claims 16-17, Tsang discloses a disposable absorbent article wherein the first absorbent core and the second absorbent core (including all of the individual components making up those layers) are joined to each other as set forth in at least [0099] where it is specifically discussed that the elastics (819) bond the layers of the absorbent core material together.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 4-8, 11-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsang et al. (US 2014/0213997) and further in view of Sartorio et al. (US 6,319,238).
With reference to claim 4, Tsang teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Tsang and claim 4 is the provision that the first region second absorbent core width is greater than the first region first absorbent core width. 
Sartorio et al. (hereinafter “Sartorio”) teaches an analogous absorbent article having a first region second absorbent core width is greater than the first region first absorbent core width as shown in annotated figure 1.
[AltContent: arrow][AltContent: textbox (second region second absorbent core width)][AltContent: arrow][AltContent: textbox (second region first absorbent core width)][AltContent: textbox (first region first absorbent core width)][AltContent: arrow][AltContent: textbox (first region second absorbent core width)][AltContent: arrow]
    PNG
    media_image2.png
    450
    816
    media_image2.png
    Greyscale

	


It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the absorbent layer of Tsang with the first and second absorbent 
The difference between Tsang and claim 5 is the provision that the second absorbent core in the first end region extends outboard of the first absorbent core in the first end region by a first end region outboard distance. 
Sartorio teaches an analogous absorbent article wherein the second absorbent core in the first end region (50) extends outboard of the first absorbent core in the first end region (30) by a first end region outboard distance (52) as shown in figure 2.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the absorbent layer of Tsang with the first and second absorbent core widths as taught by Sartorio in order to allow a user to adjust the absorbent layers depending on individual body shape and size, as well as personal comfort level, without compromising retention of the article during use as taught by Sartorio in col. 1, lines 63-66.


The difference between Tsang and claim 6 is the provision that the intermediate region first absorbent core width is less than the intermediate region second absorbent core width.
.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the absorbent layer of Tsang with the first and second absorbent core widths as taught by Sartorio in order to allow a user to adjust the absorbent layers depending on individual body shape and size, as well as personal comfort level, without compromising retention of the article during use as taught by Sartorio in col. 1, lines 63-66.
The difference between Tsang and claims 7-8 and 12 is the provision that the article has a specific intermediate region outboard distance and/or first end region outboard distance.
Sartorio teaches an analogous absorbent article including plurality of flexible absorbent elements which may be stacked on top of another wherein the shape and size (including the width) of the flexible elements may vary as set forth in col. 3, lines 1-4 and as shown in the figures.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the intermediate outboard distance of Tsang as suggested by Sartorio in to allow a user to adjust the absorbent layers depending on individual body shape and size, as well as personal comfort level, without compromising retention of the article or unintentional leakage during use as taught by Sartorio in col. 1, lines 63-66.

The difference between Tsang and claim 11 is the provision that the second region first absorbent core width is less than the second region second absorbent core width. 
Sartorio teaches an analogous absorbent article having a second region first absorbent core width is less than the second region second absorbent core width as shown in annotated figure 1.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the absorbent layer of Tsang with the first and second absorbent core widths as taught by Sartorio in order to allow a user to adjust the absorbent layers depending on individual body shape and size, as well as personal comfort level, without compromising retention of the article during use as taught by Sartorio in col. 1, lines 63-66.


The difference between Tsang and claim 12 is the provision that the second absorbent core in the first end region extends outboard of the first absorbent core in the first end region by a first end region outboard distance. 
Sartorio teaches an analogous absorbent article wherein the second absorbent core in the first end region (50) extends outboard of the first absorbent core in the first end region (30) by a first end region outboard distance (52) as shown in figure 2.

With reference to claims 18-19, Tsang teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Tsang and claims 18-19 is the provision that the end edges of the absorbent cores have a specific shape.
Sartorio teaches an analogous absorbent article including plurality of flexible absorbent elements which may be stacked on top of another wherein the shape and size (including the width) of the flexible elements may vary as set forth in col. 3, lines 1-4 and as shown in the figures.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the intermediate outboard distance of Tsang as suggested by Sartorio in to allow a user to adjust the absorbent layers depending on individual body shape and size, as well as personal comfort level, without compromising retention of the article or unintentional leakage during use as taught by Sartorio in col. 1, lines 63-66.
With respect to claim 20, Tsang discloses a disposable absorbent article wherein the first absorbent core first end edge (207b) is disposed more proximate to the first end region (213b) than the second absorbent core first end edge (211a) as shown in figure 2A. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hermansson (US 4,828,555) is cited for the disclosure of an absorbent body with upper and lower absorbent layers of differing size.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781